Bullard, J.,
delivered the opinion of the court.
The plaintiff as curator of the estate of Earle, sues to recover of the defendant a balance alleged to be due for work and labor done in his foundery from January till June, 1833, at four dollars per day. The defendant denies that he owes any thing. In a supplemental answer he alleges that no amicable demand was made before the inception of this suit, and he sets up a claim in compensation and reconvention.
It is contended that the court below erred in allowing as evidence entries made in a book by a clerk, whose duty it was to keep the time of the workmen in the foundery. No bill of exceptions was taken to the admission of the book as evidence, nor of the testimony, to show that the entries were made by a clerk, and it appears to have been an account of *677the work done, kept by an agent of the defendant himself, Having been admitted without objection, it was too late to object to it in this court. But independently of the book, it is shown that the plaintiff’s intestate did the work as charged. From the 16th of March till the 1st of June, he is credited with only forty-two days work. This appears to us to account for the time said to have been lost by sickness, and with which the defendant seeks to charge him by his plea in reconvention.
Where no bill of exception is taken or objcctionmade to the admission of evidence on the trial it is too late to object to it on ap-
The fact of the plaintiff’s attorney asking the defendant for a settlement of the account between them, is avitlence of an amicable demand on the latter.
It is shown that the plaintiff’s attorney asked the defendant for a settlemeut, who replied that he owed Earle nothing. This was in our opinion sufficient evidence of an amicable demand.
We have examined the evidence in the record, and concur with the judge a quo, in his view of the rights of the parties.
It is, therefore, ordered, adjudged and decreed by the court, that the judgment of the Parish Court be affirmed with costs.